NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0586n.06
                            Filed: August 14, 2007

                                           No. 06-3380

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


YOUSIF Z. LAZAR,                                         )
                                                         )
       Petitioner,                                       )
                                                         )       ON REVIEW FROM THE
v.                                                       )       BOARD OF IMMIGRATION
                                                         )       APPEALS
ALBERTO GONZALES,                                        )
                                                         )
       Respondent.                                       )




BEFORE:        BATCHELDER and COLE, Circuit Judges; PHILLIPS, District Judge.*

       R. GUY COLE, JR., Circuit Judge. Petitioner Yousif Lazar seeks review of the decision

of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) decision

declaring Lazar’s asylum application frivolous. At a hearing in November 2003, Lazar admitted that

he made material misrepresentations in his application, including that he was detained and beaten

in Saddam Hussein’s Iraq. As a result, the IJ declared his application frivolous. Because a finding

of frivolousness prevents an alien from obtaining any other relief under the Immigration and

Nationality Act (“INA”) for which he might otherwise qualify (except for withholding of removal,

which Lazar does not seek), the IJ denied Lazar’s application for an adjustment of status based on




       *
       The Honorable Thomas W. Phillips, United States District Judge for the Eastern District
of Tennessee, sitting by designation.
No. 06-3380
Lazar v. Gonzales

his marriage to a naturalized United States citizen. For the reasons that follow, we DENY Lazar’s

petition for review.

                                       I. BACKGROUND

       Lazar is a native and citizen of Iraq, who arrived in the United States on May 20, 1999,

without being admitted or paroled by an immigration officer. Lazar filed an application for asylum

and for withholding of removal on May 4, 2000 (“First Asylum Application”). Subsequently, Lazar

also sought to become a permanent resident based on his marriage to a fellow Iraqi emigré, who had

become a naturalized United States citizen.

       Lazar’s original counsel, Robert Dekelaita, assisted him in preparing and filing his First

Asylum Application. There, Lazar explained that he was an Assyrian Christian, and therefore part

of a minority group that was persecuted in Saddam Hussein’s Iraq. Lazar stated that he became

involved in the Assyrian Democratic Movement (“ADM”) in Iraq in 1991. His brother also had been

a member of the ADM but was forced to seek asylum in the United States when his pro-ADM

writings got him in trouble. Lazar claimed that he distributed ADM flyers and newspapers in

Baghdad in 1996 and 1997, until one day he was arrested along with several other Assyrians,

interrogated, and beaten. He was released after being detained for a week, only to be picked up again

three days later, and interrogated and beaten. Lazar decided to flee Iraq in 1998, after the ADM

distributed particularly vitriolic flyers denouncing Saddam Hussein.

       Prior to his asylum hearing on November 14, 2003, Lazar obtained new counsel, George P.

Mann, and submitted a second asylum application (“Second Asylum Application”), in which he

repeated his allegations of having endured persecution and abuse in Iraq as a result of his political

                                                -2-
No. 06-3380
Lazar v. Gonzales

activities.

        At the November 14, 2003 asylum hearing, Lazar sought a continuance until his I-130

application for a visa based on his marriage to a naturalized United States citizen could be processed.

The IJ noted that he had already granted multiple continuances of Lazar’s asylum hearing in

anticipation of a decision from the Department of Homeland Security (“DHS”) on Lazar’s I-130

application. While attempting to find out why Lazar’s I-130 application still had not been processed,

the IJ stated that he wanted to proceed with the asylum hearing, at least to have Lazar sign his

Second Asylum Application.

        Noting that Lazar had filed two asylum applications, the IJ explained that although he would

consider the “most recent version,” Lazar might still be required to account for any differences

between them. The IJ then explained the consequences for filing a “frivolous” application:

               Now, sir, if you knowingly file a frivolous application for asylum,
               you would be barred forever from receiving any benefits under our
               Immigration Act. Now, this, of course, would mean you could never
               come back to the United States. And, of course, you could never
               adjust your status based upon your marriage. A frivolous application
               for asylum is one which contains statements or responses to questions
               that have been deliberately fabricated.

(Joint Appendix (“J.A.”) 61-62.) In addition to giving these oral warnings, the IJ provided Lazar

with written information about filing a frivolous asylum application.

        The IJ then asked Lazar whether he had “been over this application that was prepared with

the assistance of Mr. Mann, line by line and word for word?” Lazar answered, “[y]es.” (J.A. 62.)

In response to a question from the IJ about whether he would like to make any changes to his

application, Lazar said no. He answered affirmatively when asked if the application was “entirely

                                                 -3-
No. 06-3380
Lazar v. Gonzales

accurate.” (J.A. 63.) With that, Lazar signed his Second Asylum Application and affirmed to the

IJ that “the entire contents of [his] application [were] all true and correct to the best of [his]

knowledge and belief.” (J.A. 63-64.)

        The IJ proceeded to ask Lazar some questions. In response, Lazar testified that he was in

Greece for about six months prior to coming the United States, that he was never in Germany, as he

reported in his First Asylum Application, and that he entered the United States through Mexico. The

Government then questioned Lazar.

        In response to the Government’s questions, Lazar testified that he grew up in Kirkuk, Iraq.

He claimed to have moved to Baghdad in 1991 for school and work and to have lived there

continuously until he fled Iraq in 1998. When asked whether he was “absolutely positive” about

living exclusively in Baghdad from 1991 to 1998, Lazar stood by his testimony. (J.A. 77.) At this

point, the Government handed Lazar a document and asked him whether in fact he was not in

Athens, Greece in 1992, where he had applied for refugee status. Ultimately, Lazar made several

significant admissions showing that he had not been truthful in his Second Asylum Application, or

in his testimony in response to the IJ’s and the Government’s questions. Lazar admitted that (1) he

was in Greece for at least a part of the period in which he claimed to have been in Baghdad; (2)

although he stated in his Second Asylum Application that he had never applied for refugee status

before, he had in fact applied for such status in the United States, while living in Greece; and (3) his

1997 arrest and detention in Baghdad, which formed the basis for his asylum application, was a

fabrication. Lazar further stated that he lied to improve his chances for obtaining asylum and

suggested that he had lied upon the advice of his former counsel, Dekelaita. Because of Lazar’s

                                                 -4-
No. 06-3380
Lazar v. Gonzales

submission of a false application, the Government asked the IJ to make a finding that the application

was frivolous.

        Lazar’s counsel, Mann, expressed surprise at his client’s admissions and asked the IJ for a

continuance to confer with Lazar and assess the situation. The IJ noted that he was familiar with at

least one other allegation by a former Dekelaita client that Dekelaita had urged the client to lie in an

asylum application. The IJ concluded that he needed to review a pertinent judicial decision on

whether a recantation of false statements made in an asylum application would vitiate a frivolous

finding, and he urged the parties to review the case as well. The IJ decided to continue the hearing

for almost a year, until September 9, 2004, and further gave Lazar thirty days to “come clean” by

submitting a filing identifying any other falsehoods in his Second Asylum Application. (J.A. 94.)

        On December 12, 2003, Lazar filed a third asylum application (“Third Asylum Application”),

apparently in an effort to comply with the IJ’s request that he “come clean.” The cover letter

accompanying Lazar’s Third Asylum Application explained that the “factual account is incomplete”

but that it would be supplemented with “a full statement as soon as possible.” (J.A. 202.) Rather

than complete the application, however, Lazar withdrew all his asylum applications on August 18,

2004 and elected to proceed exclusively on his request for an adjustment of status because his I-130

visa request had been favorably adjudicated. Thus, the only relief Lazar sought was an adjustment

of status to permanent resident based on his marriage to a United States citizen.

        At the September 9, 2004 hearing, the IJ acknowledged Lazar’s withdrawal of his request for

asylum and his intent to proceed only on his application for an adjustment of status. However, the

IJ held that Lazar had filed a frivolous asylum application and therefore, he was not eligible for an

                                                 -5-
No. 06-3380
Lazar v. Gonzales

adjustment of status, despite his marriage to a United States citizen. The IJ stated that he had given

Lazar an opportunity to explain any discrepancies or implausible aspects of his asylum claim prior

to making a frivolousness determination. Lazar did not offer “some nuance or some spin,” but rather

“conceded that he lied in his application.” (J.A. 20.) Moreover, the IJ held that a prompt recantation

by an asylum applicant does not prevent a court from deeming an asylum application frivolous. The

IJ stated:

               There needs to be a general deterrent to all potential asylum
               applicants that they cannot lie to the Court or to the Immigration
               Service or there would be serious consequences. It also is a specific
               deterrent in each case before the Court or the Service, and that is to
               preclude this particular person from lying. Once the lie is done, he
               shot himself in the foot. And the fact that he then confesses the error
               of his way is of little and no import to the Court. Public policy
               dictates that recantation not be a viable option. But even if it were a
               viable option, the Court notes that the respondent did not recant his
               application. The respondent got caught with his hand in the cookie
               jar. What he did not know is the Government had evidence that
               would demonstrate that his application was fake, phony and
               fraudulent. This, of course, would be an involuntary recantation, and
               the Court cannot see why any involuntary recantation, if you want to
               call it that, would preclude a finding of frivolousness. It would make
               a mockery of this system. But in any event, the respondent did not
               recant, he just confessed and it was a forced confession at that.

(J.A. 21.) Accordingly, the IJ denied Lazar’s application for adjustment of status.

        On February 17, 2006, the BIA affirmed the IJ’s decision. The BIA held that the IJ’s

frivolous determination was “amply supported by the record.” (J.A. 2.) The BIA stated that Lazar

could not explain away his prevarication by blaming his former counsel because Lazar was caught

in his lie after he was represented by new counsel and after the IJ had specifically cautioned him

about the consequences of submitting a false asylum application. Further, the BIA stated that “even

                                                -6-
No. 06-3380
Lazar v. Gonzales

if there could be circumstances in which a timely retraction of a deliberate material fabrication could

be effective to preclude a finding of frivolousness . . . , such a timely retraction did not occur.” (J.A.

2.) Lazar timely appealed.

                                          II. DISCUSSION

A. Standard of Review

        Where the BIA summarily adopts the IJ’s decision and also provides commentary of its own,

we review both the BIA’s decision and the IJ’s decision. Gilaj v. Gonzales, 408 F.3d 275, 282-83

(6th Cir. 2005) (per curiam). We review a finding that an asylum seeker submitted a frivolous

application under the substantial-evidence standard for factual findings. Selami v. Gonzales, 423

F.3d 621, 626 (6th Cir. 2005). Under the substantial-evidence standard, factual determinations

“must be upheld if supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Koliada v. INS, 259 F.3d 482, 486 (6th Cir. 2001) (per curiam) (internal

quotations and citation omitted). To reverse a factual determination, we “must find that the

evidence not only supports a contrary conclusion, but indeed compels it.” Id. (internal quotations

and citation omitted).

B. Merits

        Lazar raises several arguments on appeal, including that (1) he should not be subjected to the

harsh finding of frivolousness where he was acting pursuant to the advice of his unscrupulous former

counsel, (2) the IJ did not give him a sufficient opportunity to explain the falsehoods in his

application, (3) he was denied due process because the IJ held off-the-record conversations with

another IJ, and because his case was not adjudicated by a three-person panel of the BIA, (4) he timely

                                                  -7-
No. 06-3380
Lazar v. Gonzales

retracted his false statements, which should preclude a frivolous finding, and (6) the case should be

remanded to the BIA, in light of a new BIA decision. Each of these will be discussed in turn.

        1.      Legal Principles Applicable to a Finding of Frivolousness

        An asylum application, filed on or after April 1, 1997, such as Lazar’s, is frivolous “if any

of its material elements is deliberately fabricated.” 8 C.F.R. § 1208.20. A number of requirements

must be met before an asylum application may be declared frivolous, including (1) notice to the alien

of the consequences of filing a frivolous application, (2) a specific finding by the IJ or the BIA that

the alien knowingly filed a frivolous application, (3) sufficient evidence in the record to support the

finding that a material element of the asylum application was deliberately fabricated, and (4) an

indication that the alien has been afforded sufficient opportunity to account for any discrepancies or

implausible aspects of the claim. In re YL, 2007 BIA LEXIS 14, at *11 (BIA Apr. 25, 2007).

“Because of the severe consequences that flow from a frivolousness finding, the preponderance of

the evidence must support an [IJ’s] finding that the [petitioner] knowingly and deliberately fabricated

material elements of the claim.” Id. at *17. Further, the IJ must consider “plausible explanations”

offered by the petitioner in considering whether the preponderance of the evidence supports a

frivolousness finding. Id. Such a finding shall not preclude an alien from seeking withholding of

removal, but the “alien shall be permanently ineligible for any benefits under [the INA]” if the alien

received notice, inter alia, that he would be permanently ineligible for benefits if he filed a frivolous

application. Id.; 8 U.S.C. §§ 1158(d)(4) & (6).

        2.      Lazar Cannot Blame his Former Counsel

        Lazar contends that but for Dekelaita’s “improper actions and unscrupulous advice,” he

                                                  -8-
No. 06-3380
Lazar v. Gonzales

would have become a permanent resident based on his marriage to a naturalized United States

citizen, and that therefore Dekelaita rendered ineffective assistance which precludes a finding of

frivolousness. (Pet.’s Br. at 18.). Further, Lazar argues that he did not “knowingly” make any

material misrepresentations in his asylum application, as required by 8 U.S.C. §§ 1158(d)(6) and 8

C.F.R. § 208.20, because he relied upon Dekelaita.

       Lazar misses the point. Even if he made misrepresentations in his asylum application based

on Dekelaita’s advice, he had multiple opportunities to retract these falsehoods and explain them as

the product of his attorney’s malfeasance. Lazar did not do so, at least not until he was caught. At

the November 14, 2003 hearing, Lazar was represented by new counsel who prepared his Second

Asylum Application. Prior to signing his application, Lazar received written and oral notice from

the IJ that filing a frivolous application could prevent him from receiving any relief under the INA

(except for withholding of removal) to which he might otherwise qualify. Lazar testified that he had

carefully reviewed his Second Asylum Application with his counsel, that he did not need to make

any changes, and that everything set forth in the application was accurate. Lazar then proceeded to

testify falsely in response to the IJ’s and the Government’s questions until the Government presented

him with documentation showing that he was in Greece for at least part of the period in which he

claimed to have been living in Baghdad. Lazar then admitted his multiple misrepresentations.

Rather than attempt to clarify his statements, Lazar subsequently withdrew his asylum application

altogether.

       Even assuming that Lazar was improperly influenced by Dekelaita, he could, and should,

have revealed the falsehoods permeating his First Asylum Application to his new counsel in

                                                -9-
No. 06-3380
Lazar v. Gonzales

preparation for filing his Second Asylum Application. In addition, Lazar could have spoken up of

his own volition at the November 14 hearing prior to signing his application. For these reasons,

Lazar’s predicament is of his own making and he cannot hide behind Dekelaita’s alleged

improprieties.

       Further, to the extent that Lazar asserts that Dekelaita’s conduct amounted to ineffective

assistance of counsel that should relieve him of the IJ’s frivolousness finding, we note that Lazar has

failed to satisfy the requirements for asserting such a claim. Lazar has not (1) submitted an affidavit

detailing Dekelaita’s failings, or (2) shown that Dekelaita has been informed of the allegations and

given an opportunity to respond. Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988); Sako v.

Gonzales, 434 F.3d 857, 863 (6th Cir. 2006). Thus, Dekelaita’s alleged ineffective assistance does

not serve as a basis for granting Lazar relief.

       3.        Lazar Was Given an Opportunity to Explain the Discreptancies Between his Asylum
                 Application and his Hearing Testimony

       Lazar contends that a finding of frivolousness was not warranted where (1) Dekelaita’s

“involvement in pressuring [him] to make misrepresentations was not fully fleshed out in the course

of [the] proceedings,” (2) Lazar withdrew his asylum application, and (3) the IJ, by his own

admission, did not compare “word for word and line by line” Lazar’s Third Asylum Application,

filed on December 12, 2003, and ultimately abandoned, with his fraudulent Second Asylum

Application. (J.A. 18.)

       Lazar’s arguments are unavailing. First, for the reasons described above, even if Dekelaita

rendered ineffective assistance that prejudiced Lazar, Lazar has not made the necessary factual


                                                  - 10 -
No. 06-3380
Lazar v. Gonzales

showing to raise a cognizable ineffective-assistance claim. Moreover, Lazar was represented by new

counsel when he filed his Second Asylum Application and affirmed to the IJ that his application was

true and correct and needed no amendments.

       Second, Lazar’s withdrawal of his asylum application did not obviate the need for the IJ to

determine whether his false application should be deemed frivolous. Contrary to Lazar’s contention,

the IJ’s frivolousness finding was not mooted by the withdrawal of his application. Indeed, if that

were the law, every petitioner seeking relief under the INA would have an incentive to lie in their

submissions because there would be no penalties for doing so.

       Third, the IJ was not obligated to support his frivolousness finding with a detailed

comparison of Lazar’s Second and Third Asylum Applications where Lazar never even completed

his Third Asylum Application and where he admitted at the November 14, 2003 hearing that he

fabricated, inter alia, the very basis for his asylum request, namely, the 1997 arrest and beatings he

claimed to have suffered in Baghdad.

       4.      Lazar’s Due Process Rights Were Not Infringed

       Lazar maintains that his due process rights were violated because (1) the IJ had an off-the-

record conversation with a fellow IJ about the standards for making a frivolousness determination,

and (2) his appeal to the BIA was decided by a single judge, not a three-judge panel. Once again,

Lazar’s arguments fail.

       First, at the November 14, 2003 hearing, the IJ did allude to a conversation with his colleague

about the nature of frivolousness findings, but the discussion was unrelated to Lazar’s case, since

at the time the discussion occurred the IJ had no way of knowing that the question of frivolousness

                                                - 11 -
No. 06-3380
Lazar v. Gonzales

would arise as to Lazar’s application. In addition, the IJ mentioned his colleague only because, as

the BIA correctly held, he wanted to direct the parties to examine a particular case that was relevant

to the frivolousness issue. At the November hearing, the IJ stated:

               Judge Cassidy has a, a reported case from the circuit he’s in. I think
               it’s the Eleventh Circuit, that talks about admitting you lied and how
               that doesn’t do away with the frivolous warning—I mean, a frivolous
               finding . . . . [H]e was here last week—I think it was last week, or the
               week before—and I talked to him about this issue. And he had,
               apparently, a similar case here. And the person promptly retracted
               and he says that I always give them the opportunity of retracting and
               he wouldn’t find it frivolous. So I want to go back and reread that
               case again . . . . And, I’m sorry. I can’t give you the name of the
               case. But I’m pretty sure it’s a, it’s a, it’s a reported case. I need to
               go find that case. I think you all need to find it as well . . . .

(J.A. 92.) Thus, there is no basis for concluding that the IJ engaged in any improper ex parte

communications with anyone that prejudiced Lazar’s case. In fact, the record shows that just the

opposite is true: The IJ was aware of applicable governing law that he wanted the parties to consider

in their submissions regarding the impact of Lazar’s admitted fraud.

       As to Lazar’s contention that his due process rights were violated because a single BIA judge,

rather than a three-judge panel, reviewed his appeal, this too lacks merit. The record amply supports

the IJ’s determination that Lazar’s asylum application was frivolous; there is no reason to think that

a three-judge panel was necessary to review this conclusion. Moreover, we have previously rejected

identical arguments attacking the BIA’s “streamlined review process,” including its use of single-

judge dispositions. Lumaj v. Gonzales, 462 F.3d 574, 576 (6th Cir. 2006) (dismissing argument that

BIA’s “single-judge review” violated the petitioner’s due process rights); Vasha v. Gonzales, 410

F.3d 863, 876 (6th Cir. 2005) (concluding that even if judicial review of the BIA’s single-judge

                                                - 12 -
No. 06-3380
Lazar v. Gonzales

mechanism were proper, the petitioner had “failed to demonstrate that the case should have been

reviewed by a three-member panel of the BIA”).

       5.      Lazar Did Not Timely Retract his False Statements

       Lazar claims that he timely retracted his misrepresentations at the November 14, 2003

hearing. The record belies his contention. As the IJ found, Lazar in no way voluntarily confessed

to his false statements. He came clean only when he was caught red-handed by the Government.

It makes no sense to allow a retraction that is forced upon a petitioner to serve as a basis for evading

a frivolousness determination.

       In addition, Lazar’s argument that any misrepresentations that infected his asylum application

are not material to his request for an adjustment of status is plainly wrong. The INA is clear that a

determination of frivolousness precludes a petitioner from obtaining any relief under the INA, except

for withholding of removal, which Lazar does not seek.

       6.      There is no Basis for a Remand to the BIA

       Finally, Lazar contends that his case should be remanded to the BIA for consideration in light

of In re YL, 2007 BIA LEXIS 14, a binding decision announced since the BIA disposed of Lazar’s

appeal. In YL, the petitioner explained discrepancies between his first and second asylum

applications by stating that his first attorney included incorrect information in his first application,

omitted other critical information, and never obtained the petitioner’s verification of the contents of

the application. The BIA held that, although the IJ “had good reason to be concerned with the

plausibility” of the petitioner’s new account and the petitioner’s “explanations raise[d] as many

questions as they answer[ed],” the IJ should have investigated the petitioner’s explanation before

                                                 - 13 -
No. 06-3380
Lazar v. Gonzales

declaring his application frivolous. Id. at *26-28.

       In re YL is not analogous to the situation here and thus provides no basis for a remand to the

BIA. True, Lazar blames his attorney for bungling his First Asylum Application just as the petitioner

in YL did, but the similarities end there. The amended application filed by the YL petitioner, with

new counsel, corrected prior misstatements and included additional pertinent information, and was

accompanied by a cover letter outlining the differences in the two applications and explaining that

the first application was mishandled by YL’s first counsel. Id. at *4-6, 25. Thus, YL appears to have

acted promptly—as soon as he obtained new counsel—to correct his first application. Here, Lazar

stood by the misrepresentations in his First Asylum Application by including them in his Second

Asylum Application, which was prepared by his new counsel; he testified that he had carefully

reviewed the application with his new counsel and that its contents were entirely true and correct;

and then, when confronted by information presented by the Government belying his claims, Lazar

admitted that he had lied. In short, YL corrected his application when he retained new counsel, but

Lazar did not.

       Finally, the IJ in YL did not reveal that she was considering a frivolousness finding and

therefore did not probe YL about his first attorney’s alleged dereliction in consulting with YL while

preparing his first asylum application. Id. at *27-28. Here, the IJ continued the hearing for almost

a year and invited Lazar to submit additional materials fully explaining the reasons for his

misrepresentations. Lazar’s response was to withdraw his asylum application and proceed only

under his request for adjustment of status. Thus, whereas the IJ in YL did not give the petitioner an

adequate opportunity to account for the discrepancies between his two applications, the IJ here did.

                                               - 14 -
No. 06-3380
Lazar v. Gonzales

                                    III. CONCLUSION

       For the reasons described above, we DENY Lazar’s petition for review.




                                            - 15 -